The undisputed evidence is that, at noon, on a mild day in October when the sun was real bright, the accident complained of happened upon concrete stairs consisting of two treads 36 inches in length and about 12 inches wide. The stairs were located in defendant's private loading zone, or dock, where heavy laden trucks back in and out. On the corner of the top step, a chip or sliver about 1 or 2 inches long, and not quite so wide, was knocked off by a truck and, as disclosed from the testimony and a photograph of the steps in the record, it was hardly noticeable to a casual observer. This is the gravamen of plaintiff's complaint, alleging negligence on the failure of defendant to repair this small and unnoticeable defect. In my opinion, the defective step, if such be called a defect, is too insignificant to put a person on notice that it would likely cause injury, or, the failure to repair, actionable negligence.
Furthermore, in trial of the case, plaintiff admits that he was familiar with the steps in question; and that, at the time and before he stepped on them, he was not looking down at the steps, but was looking up. He stated that, had he looked where he was walking, he would not have stepped on the corner of the top step and, as a consequence, placed his heel on the outside corner of the step with the balance of his foot suspended in the air and fell. Hence, I think, as a matter of law, his injuries were and are the natural and probable consequence of his own negligence.
In International  G. N. R Co. v. Edwards, 100 Tex. 22, 93 S.W. 106, plaintiff recovered a judgment for personal injury sustained when he walked on a railroad crossing and was struck by a train. Plaintiff admitted that before stepping on the track he neither looked nor listened for the train, although he was familiar with the crossing and knew of the frequent passing of trains; that he could have seen and heard it had he done so. Our Supreme Court said: "No case in this court has allowed a recovery upon facts such as these and the judgment cannot be permitted to stand without abolishing the rule, recognized by all authority, requiring the exercise of ordinary prudence on the part of persons crossing railroad tracks." This is the precise attitude of the plaintiff; he blindly stepped on and almost missed the tread of the step, and admitted that had he looked he would not have stepped as and where he did step and could have seen the defect in the step if he had looked. Plaintiff was in possession of all his faculties, and, I think, his failure to exercise their use, under the circumstances of this case, forces the conclusion that he was guilty of contributory negligence in failing to look where he was going. For his own safety, he should have taken the precaution to look, knowing that such places are not altogether safe for pedestrians, the appurtenances broken by trucks, and the floors slicked with oils.
In appellee's motion for rehearing, a suggestion is made for remittitur of the $2,000 item found by the jury, as damages for diminished capacity of the plaintiff to work and earn money in the past and in the future; and in the majority opinion is indicated that there is not sufficient *Page 985 
allegations in plaintiffs petition to sustain the jury's finding as to the item of $500 for mental suffering. Thus, obviously, the remittitur of appellee and the findings of the majority eliminate all elements of damage on which the judgment of the court below is based.
I do not deem it important to enter into further discussion of the question, but do respectfully indicate my inability to agree with my associates that the facts justify a judgment in appellee's favor. I am in accord with the majority in reversing the case, but feel that the facts warranted peremptory verdict for the appellant, and the judgment of the court below should be reversed and rendered for appellant.